Irene /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 2, 2015

                                      No. 04-14-00740-CV

                                           Art REYNA,
                                            Appellant

                                                 v.

                               Irene BALDRIDGE and Kathy Hill,
                                         Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-03985
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
       In this accelerated appeal, Appellee’s brief is due to be filed with this court on February2,
2015. See TEX. R. APP. P. 38.6(b). On January 30, 2015, Appellee filed an unopposed first
motion for extension of time to file the brief until March 4, 2015.
Appellee’s motion for extension of time is GRANTED. See id. R. 38.6(d). Appellee’s brief is
due to be filed with this court by March 4, 2015.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court